Citation Nr: 1810322	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  10-24 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Victoria A. Narducci, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1965 to October 1969.

This matter before the Board of Veterans' Appeals (Board) is on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia (Agency of Original Jurisdiction (AOJ)).

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action, on his part, is required.


REMAND

Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the issues on appeal, in order to afford the Veteran every possible consideration. 

The Board notes that at the time the Veteran perfected his appeal and filed his VA Form 9 in June 2010, he did not indicate that he wanted a hearing on the issue of TDIU. See June 2010 VA Form 9. However, the the record reflects that in December 2017, the Veteran's representative requested a hearing before a Decision Review Officer (DRO). See December 2017 Hearing Request. A review of the record does not indicate that such a hearing has been held. Therefore, the Board will remand for a DRO hearing to avoid any prejudice to the Veteran. See 38 C.F.R. § 20.700 (2017) (a hearing on appeal must be granted if an appellant, or his representative, expresses an interest to appear in person).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should schedule the Veteran for a hearing before a DRO on his claim for entitlement to TDIU. 

2. Thereafter, readjudicate the issue of entitlement to TDIU. If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

